JASPER E. JONES, Judge,
dissenting.
I respectfully disagree with the majority’s view that the motions to quash should be overruled on the basis that State v. Broussard, 490 So.2d 273 (La.1986) should be applied only to cases where the consent stipulations were executed subsequent to the date of the Broussard opinion. Brous-sard mandates the application of well settled rules of constitutional law on the right to counsel and a Boykin examination which have been applied in criminal cases long before the consent stipulations were executed by these writ applicants and the Broussard rationale requires the motions to quash filed herein to be sustained.